Citation Nr: 1211362	
Decision Date: 03/29/12    Archive Date: 04/05/12

DOCKET NO.  10-17 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut



THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent from December 7, 2006 and in excess of 20 percent from August 19, 2009 for the service-connected low back strain. 

2.  Entitlement to an initial rating in excess of 10 percent for the service-connected exercise induced asthma.  

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) by reason of service-connected disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel


INTRODUCTION

The Veteran had honorable active service from October 1984 to November 1997.  

This case initially came before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the RO which granted service connection for low back strain and exercise induced asthma and assigned 10 percent ratings for each beginning on December 7, 2006.  

An April 2010 rating decision assigned a 20 percent rating to the service-connected low back strain from August 19, 2009.  The Veteran perfected an appeal.   

The RO characterized one of the issues on appeal as entitlement to an earlier effective date for the assignment of the 20 percent rating for the service-connected low back strain.  The Court of Appeals for Veterans Claims (Court) has held that in cases where an initially assigned disability evaluation has been disagreed with, it is possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson v. West, 12 Vet. App. 119 (1999).  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Thus, the Board has recharacterized this issue as a staged rating as shown on the title page.  
  
In August 2011, the Veteran testified at a hearing held before the undersigned Veterans Law Judge at the RO.  

At the August 2011 hearing, the Veteran raised the issue of a TDIU rating.  He asserted that he stopped working due to his back disability.  

Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

The Court has held that a TDIU rating is encompassed in a claim for increased rating or the appeal of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Board finds that the Veteran's claim for a higher rating for the service-connected low back disability includes the question of entitlement to a TDIU rating.   

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) specifically provides that the duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).

The Board finds that further examination of the service-connected low back strain is necessary.  There is evidence of possible worsening since the last examination.  A June 2011 VA neurosurgeon consult indicates that the Veteran's back pain had worsened and the Veteran reported that he could no longer work.  The record shows that the Veteran last underwent a VA examination in January 2010.  VA treatment records show that the Veteran underwent several nerve blocks to treat the back pain since January 2010.  

Because of the evidence of possible worsening since the last examination, a new examination is needed to determine the severity of the service-connected lumbosacral strain.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

As noted, the Veteran contends that he is no longer able to work due to his service-connected low back disability.  The Court has held that a TDIU rating is encompassed in a claim for increased rating or the appeal of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  See also Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

In this case, the Board finds that the Veteran's claim for a higher rating for the low back disability includes a claim for a TDIU rating.  The Board determines that development and adjudication of the TDIU claim to include on an extraschedular basis under 38 C.F.R. § 4.16(b) is essential to avoid potential prejudice to the Veteran.

At the hearing in December 2009, the Veteran testified that he received treatment for his low back disability at the New London Community Health.  The RO should appropriately contact the Veteran by letter and request that he provide sufficient information and, if necessary, authorization to enable the RO to obtain these records and other pertinent non-VA treatment records showing treatment of the low back disability.  The RO should make an attempt to obtain any treatment records identified by the Veteran.  

Of record are VA treatment records dated from October 2002 to August 2011.  The RO should obtain the VA treatment records from the VA Healthcare System showing treatment of the service-connected low back disability and asthma dated since August 2011.  VA has a duty to seek these records.  38 U.S.C.A. § 5103A(b)(1).  

At the recent hearing, the claim for increase for the service-connected asthma was not addressed.  

The importance of responding to a request for a hearing is recognized under 38 C.F.R. § 20.904(a)(3) (2011), as a Board decision may be vacated when there is a prejudicial failure to afford an appellant a personal hearing.  To ensure full compliance with due process requirements, a remand is required.

Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO should take appropriate steps to contact the Veteran and ask him to identify any source of non-VA medical treatment rendered for the service-connected low back disability and asthma.  

The letter should request sufficient information to identify the health care providers, and if necessary, signed authorizations, to enable VA to obtain any additional evidence.  

The letter should request sufficient information and a signed authorization to enable VA to obtain the Veteran's treatment records from New London Community Health. 

If the Veteran adequately identifies the health care providers and provides the completed authorizations, the RO should request legible copies of all pertinent clinical records that have not been previously obtained, and incorporate them into the Veteran's claims file.  

The letter should invite the Veteran to submit any medical evidence or treatment records in support of the claims.

2.  The RO should take all indicated action to obtain the copies of all clinical records from the VA Healthcare System showing treatment of the service-connected low back disability and asthma dated since August 2011.   

3.  The RO should take all indicated steps to inform the Veteran of the elements referable to a claim for a TDIU rating that comply with the notification requirements of VCAA and afford him a full opportunity to supplement the record as required.  The RO should conduct any additional development of this claim in accordance with 38 C.F.R. § 3.159.

4.  The RO then should schedule the Veteran for a VA examination to determine the current severity of the service-connected low back disability.  

The Veteran's VA claims folder must be made available to the examiner for review in connection with the examination.

The examiner should report all symptoms and manifestations due to the service-connected low back disability.  The examiner should specify the range of motion in degrees of the thoracolumbar spine including forward flexion, extension, left and right lateral flexion, and left and right rotation.  The examiner should specifically identify all symptomatology and manifestations 

The examiner should indicate whether any degenerative disc disease has required any periods of doctor prescribed bed rest.  The examiner should also indicate if any disc disease results in partial or complete paralysis, neuralgia or neuritis of any nerve, specify the nerve involved, and express an opinion as to whether any partial paralysis, neuritis or neuralgia is mild, moderate or severe.  

5.  The RO should take appropriate steps to contact the Veteran in order to determine if he wishes to appear for another videoconference hearing with the Veterans Law Judge in connection with current appeal to include providing testimony about the issue of an increased rating for the service-connected exercise-induced asthma.  38 U.S.C.A. § 7107 (West 2002).  

If indicated, a copy of the notice to the Veteran of the scheduling of the hearing should be placed in the record, keeping in mind the 30-day advance notice requirement specified at 38 C.F.R. § 19.76 (2011).  

6.  After completing all indicated development, the RO should readjudicate the claims remaining on appeal in light of all the evidence of record.  Regarding the issue of a higher initial rating for the service-connected low back disability, the RO should include consideration of  whether a separate rating is warranted on the basis of neurological manifestations.  The RO also should undertake to adjudicate the claim of entitlement to a TDIU rating to include on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b).   

If any benefit sought on appeal remains denied, then a fully responsive Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  



